Free Writing Prospectus Filed Pursuant to Rule 433 Registration No. 333-142550 PowerInvestment Payroll Deduction Form Issued by Caterpillar Financial Services Corporation Use this form to update the payroll deduction on your CAT PowerInvestment.Please remember to sign in section 3. Incomplete forms cannot be processed. 1. PLEASE PROVIDE THE FOLLOWING INFORMATION Your PowerInvestment Number: cccccccccc - Primary Owner’s Social Security/Tax ID Number: ccc - cc - cccc I am: HourlySalaried Management Retiree Name(First)(Last) Street Address (P.O Box will not be accepted) CityStateZip Home PhoneWork Phone 2. CHANGE THE PAYROLL AMOUNT Effective immediately, please: 1) Beginpayroll deduction directed to my CAT PowerInvestment note in the amount of: $cccccccc. cc 2)Change the amount of payroll deduction being directed to my CAT PowerInvestment note from: $cccccccc. ccto$cccccccc. cc (The minimum investment is $50.00 per month for payroll or pension deduction). 3. SIGNATURE Signature Date NOTE:Only the owner whose payroll is being deducted must sign. DO NOT FAX THIS FORM. ORIGINAL SIGNATURE IS REQUIRED. Before you mail: 1. Make certain your PowerInvestment number and Social Security Number/tax ID number are provided. 2. Verify the information supplied on this form is complete and accurate. 3. Call 1-800-233-2164 with any questions regarding this form, or to request an additional form. Then Mail To:For Overnight Mailings: Cat Financial PowerInvestmentCat Financial PowerInvestment P.O. Box 75956801 S. Canal St. Chicago, IL60675-5956
